Order granting defendant’s motion to strike out the first separate defense contained in the reply to the counterclaim in defendant’s amended answer reversed upon the law and the facts, with ten dollars costs and disbursements, and motion .denied, with ten dollars costs. The Statute of Limitations  was properly pleaded as a defense to the counterclaim, which attempts to set forth a cause of action for malpractice. (Fish v. Conley, 221 App. Div. 609; Black v. Van Aiken, 224 id. 759.) Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.